Case: 13-13294   Date Filed: 02/05/2014   Page: 1 of 2


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-13294
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 8:12-cv-00518-VMC-EAJ



NANCY TAYLOR,

                                                      Plaintiff - Appellant,

                                   versus

UNITED STATES OF AMERICA,

                                                      Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (February 5, 2014)

Before TJOFLAT, WILSON and FAY, Circuit Judges.

PER CURIAM:
              Case: 13-13294     Date Filed: 02/05/2014    Page: 2 of 2


      We conclude that the District Court, for the reasons stated in its June 19,

2013 order, correctly determined that it lacked jurisdiction to entertain this Federal

Tort Claims Act case. Its judgment dismissing the case under Federal Rule of

Civil Procedure 12(b)(1) is, accordingly,

      AFFIRMED.




                                            2